March 31, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Manager Funds II1933 Act File No.: 333-1041201940 Act File No.: 811-21327CIK No.: 0001224568Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Dreyfus Balanced Opportunity Fund prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 25 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 27, 2015.Please address any comments or questions to my attention at 212-922-6785.Sincerely,/s/ Laura BarberaLaura BarberaSenior Paralegal
